    Case 1:19-cv-03612-EK Document 22 Filed 09/29/20 Page 1 of 8 PageID #: 585



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

    STEFANIE GALLOWAY-MURRAY o/b/o
    DARRELL MURRAY,
                                                       MEMORANDUM & ORDER
                           Plaintiff,                    19-CV-3612(EK)

                    -against-

    COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.

    ------------------------------------x

ERIC KOMITEE, United States District Judge:

              Stefanie Galloway-Murray, the pro se substitute

plaintiff here (“Plaintiff”), seeks judicial review of the

Commissioner of Social Security’s decision that her late husband

Darrell Murray did not qualify for supplemental security income.

42 U.S.C. §§ 405(g), 1383(c)(3).             Subsequent to filing the

complaint, however, Plaintiff took no further action and did not

respond to multiple court orders seeking to prompt her

participation at key junctures.             Accordingly, the Court

dismisses this case for failure to prosecute, pursuant to

Fed. R. Civ. P. 41(b).

                                        I.

              Darrell Murray filed an application for supplemental

security income on September 22, 2014.            R.1 63, 173-79, 196.       He


1   “R.” refers to the administrative record filed by Defendant.   See ECF No. 7.


                                        1
    Case 1:19-cv-03612-EK Document 22 Filed 09/29/20 Page 2 of 8 PageID #: 586



cited hypertension, obesity, sleep apnea, cardiac impairments,

and migraines as the basis for the application.             Id.    When his

claim was denied, Mr. Murray requested a hearing before an

administrative law judge (“ALJ”).           R. 86-89, 95-99.      On July 27,

2017, Mr. Murray appeared with counsel before ALJ Peggy

McFadden-Elmore.       R. 30-53.    By order dated October 18, 2017,

ALJ McFadden-Elmore denied his application, finding that

although he had “severe” impairments, R. 16, Mr. Murray was not

“disabled” within the meaning of the Social Security Act because

he was capable, despite his health conditions, of performing

certain “sedentary” work.         R. 18-22.    This qualification,

according to the ALJ, rendered him eligible to pursue certain

lines of work for which “significant numbers” of jobs were then

available in the national economy.2           Id.

              Mr. Murray then sought review by the Social Security

Administration’s Appeals Council.           R. 9.   On April 24, 2018,

while that request was pending, Mr. Murray passed away from

congestive heart failure, coronary artery disease, and

hypercholesterolemia.        R. 6-8.    His wife, Stefanie Galloway-

Murray, was designated a substitute party.            Id.   On April 17,




2 The ALJ found that Mr. Murray was capable of, in an eight-hour workday,
standing or walking for two hours and sitting for six hours. R. 18. The ALJ
also relied on testimony from a vocational expert to find that Mr. Murray
could perform such jobs as document preparer, with over 2,944,000 jobs
nationally, and final assembler, with over 241,000 jobs nationally. R. 22.

                                        2
    Case 1:19-cv-03612-EK Document 22 Filed 09/29/20 Page 3 of 8 PageID #: 587



2019, the Appeals Council denied the request to review the ALJ’s

decision, rendering it final.          R. 1-3.

              Plaintiff initiated this action on June 17, 2019 by

filing a form complaint, which alleges that “[t]he decision of

the administrative law judge was erroneous, not supported by

substantial evidence on the record and/or contrary to the law.”

ECF No. 1.      The Court3 then issued a scheduling order, directing

the Commissioner to serve Plaintiff with its motion for judgment

on the pleadings by November 22, 2019 and directing Plaintiff to

respond sixty days later.         ECF No. 4.     That schedule was

extended by one month at the Commissioner’s request.              See ECF,

Order dated Dec. 2, 2019.         When the Plaintiff’s new February 21,

2020 deadline passed, the Court, sua sponte, extended the time

for Plaintiff to respond to April 8, 2020.            ECF No. 14.      Once

again, Plaintiff did not respond.

              The Court has since held two telephone hearings, about

which the parties were noticed in advance.            The first was held

on September 2, 2020.        ECF No. 18.     When the Plaintiff failed to

appear, the Court rescheduled the oral argument for September 9,

2020.     ECF No. 20.     Plaintiff again did not attend.        Id.    On

September 14, 2020, the Court issued an order directing

Plaintiff to respond by September 23, 2020 and explain why this



3 This case was transferred from Judge DeArcy Hall to the undersigned on March
2, 2020.

                                        3
 Case 1:19-cv-03612-EK Document 22 Filed 09/29/20 Page 4 of 8 PageID #: 588



Court should overturn the Social Security Administration’s

decision.   ECF No. 21.    Plaintiff was warned that if she did not

respond, the Court may dismiss her case.

                                    II.

            A district court “has the power under Fed. R. Civ. P.

41(b) to dismiss a complaint for failure to comply with a court

order, treating the noncompliance as a failure to prosecute.”

Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir. 1995); see also

Citak v. More Consulting Corp., No. 17-CV-6049, 2018 WL 5311411,

at *2 (E.D.N.Y. Oct. 25, 2018) (“Courts have repeatedly found

that dismissal of an action is warranted when a litigant,

whether represented or instead proceeding pro se, fails to

comply with legitimate court directives.”) (internal quotations

omitted).

            In deciding whether to dismiss an action for failure

to prosecute, a district court must weigh five factors:

     1) the duration of plaintiff’s failures or non-
     compliance; 2) whether plaintiff had notice that such
     conduct would result in dismissal; 3) whether
     prejudice to the defendant is likely to result; 4)
     whether the court balanced its interest in managing
     its docket against plaintiff’s interest in receiving
     an opportunity to be heard; and 5) whether the court
     adequately considered the efficacy of a sanction less
     draconian than dismissal.

Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52,

63 (2d Cir. 2000); see also Anderson v. Comm’r of Soc. Sec., No.

19-CV-1820, 2020 WL 2522080, at *2 (E.D.N.Y. May 18, 2020)

                                     4
 Case 1:19-cv-03612-EK Document 22 Filed 09/29/20 Page 5 of 8 PageID #: 589



(applying factors to a social security action involving a pro se

plaintiff).

           First, the duration of Plaintiff’s noncompliance

favors dismissal.    Plaintiff took no further action after filing

the complaint in June 2019, missed multiple deadlines, and did

not appear at two scheduled hearings.        See Ortega v. Apfel, 5 F.

App’x 96, 97 (2d Cir. 2001) (affirming dismissal for failure to

prosecute when plaintiff took no action beyond filing the

complaint and did not respond to three court orders).           Second,

the Court issued an order that, in plain terms, put Plaintiff on

notice that her case could be dismissed due to continued

unresponsiveness.    ECF No. 21.

           The third and fourth factors also support dismissal,

albeit less forcefully than the others.         Prejudice to the

Defendant is presumed in cases of failure to prosecute.            Lyell

Theatre Corp. v. Loews Corp., 682 F.2d 37, 43 (2d Cir. 1982).

While Plaintiff’s silence and missed deadlines were not uniquely

burdensome to the Commissioner or the Court, see Baptiste, 768

F.3d at 218, it is still the case that the Court has now held,

and the Commissioner has had to attend, multiple conferences,

and that Plaintiff has not complied with the Court’s scheduling

orders or otherwise responded when directed to do so.           On the

fifth factor, there is no indication that a lesser sanction

would suffice or engender Plaintiff to respond.          Plaintiff has

                                     5
 Case 1:19-cv-03612-EK Document 22 Filed 09/29/20 Page 6 of 8 PageID #: 590



not complied with any court order in this case, including the

order warning that the action may be dismissed for such reason.

See, e.g., Ruzsa v. Rubenstein & Sendy Attys at Law, 520 F.3d

176, 178 (2d Cir. 2008) (affirming dismissal where it was unclear

that a lesser sanction would be effective in light of plaintiff’s

failure to respond to notice threatening dismissal).          Given that

Plaintiff is pro se, the Court will not rely upon monetary

sanctions as an alternative.       See, e.g., Mannan v. Soc. Sec.

Admin., No. 17-CV-6800, 2020 WL 2329282, at *2 (E.D.N.Y. May 11,

2020).   Taken together, these factors favor dismissal.

                                    III.

           Mr. Murray’s death certificate listed congestive heart

failure, coronary artery disease, and hypercholesterolemia as

his causes of death.     R. 8.   The Court considered, sua sponte,

whether this necessarily undercut one or more of the premises

upon which ALJ McFadden-Elmore’s decision was based.           In Hanley

on behalf of Leger v. Berryhill, No. 17-CV-00013, 2018 WL

1602849, at *15 (D. Vt. Mar. 29, 2018), for example, the

plaintiff passed away following the ALJ’s determination, and the

reviewing court held that new evidence — namely the death

certificate — supported a conclusion that her “liver condition

was not improving,” contrary to the ALJ’s finding, and that the

ALJ “erroneously discounted the prognosis that [she] was



                                     6
 Case 1:19-cv-03612-EK Document 22 Filed 09/29/20 Page 7 of 8 PageID #: 591



unlikely to survive the year.”       See also Pollard v. Halter, 377

F.3d 183, 193–94 (2d Cir. 2004).

            Here, however, ALJ McFadden-Elmore’s determination of

ineligibility does not appear to have been predicated on an

underappreciation of the severity of the decedent’s health

issues.   Rather, it was predicated upon a determination that Mr.

Murray was capable, despite his medical conditions, of sedentary

work.    On this record, the Court concludes that there is

substantial evidence — certainly “more than a mere scintilla” —

supporting the Commissioner’s decision.         Poupore v. Astrue, 566

F.3d 303, 305 (2d Cir. 2009).       Therefore, the determination

below should not be overturned.

                                    IV.

            For the reasons set forth above, this case is

dismissed for failure to prosecute, pursuant to Fed. R. Civ. P.

41(b).    The Clerk of Court is directed to close this case and

mail a copy of this Order to the pro se Plaintiff at her last

known address.    In the event that Plaintiff elects to proceed in

forma pauperis on appeal from this Order, the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any such appeal would

not be taken in good faith and therefore denies in forma




                                     7
 Case 1:19-cv-03612-EK Document 22 Filed 09/29/20 Page 8 of 8 PageID #: 592



pauperis status.     Coppedge v. United States, 369 U.S. 438, 444–

45 (1962).



     SO ORDERED.

                                   _/s Eric Komitee__________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:       September 29, 2020
             Brooklyn, New York




                                     8
